UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2326


ERIC LANG TINSLEY,

                    Plaintiff - Appellant,

             v.

SCOTT’S COMPANY; SCOTT CRAIG; JENNIFER TAYLOR, now known as
Jenny Craig; CHRISTIAN AND BARTON LAW FIRM; E. FORD STEPHENS;
RICHARD WILLIAMS, former and deceased judge,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:20-cv-00697-JAG)


Submitted: May 25, 2021                                           Decided: May 27, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric Lang Tinsley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Lang Tinsley appeals the district court’s order dismissing his amended

complaint without prejudice for failure to state a claim pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii).   We have reviewed the record and find no reversible error. *

Accordingly, we affirm for the reasons stated by the district court. Tinsley v. Scott’s Co.,

No. 3:20-cv-00697-JAG (E.D. Va. Nov. 5, 2020). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               AFFIRMED




       *
         Although the district court dismissed Tinsley’s amended complaint without
prejudice, we conclude that the district court’s order is final and appealable. See Bing v.
Brivo Sys., LLC, 959 F.3d 605, 610-12 (4th Cir. 2020), cert. denied, 141 S. Ct. 1376 (2021)
(discussing factors this court considers in determining whether order is final and
appealable).

                                             2